Citation Nr: 0609191	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
physical altercation.

2.  Entitlement to service connection for residuals of a 
physical altercation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim for service connection for 
residuals of a physical altercation, including headaches.  

Service connection for residuals of a physical altercation 
was previously denied in a January 1999 Board decision.  The 
claim presently on appeal is framed as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for headaches.  However, the Board finds 
that the prior adjudication was of the same claim, however 
styled.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, 
although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Board finds that new and material evidence has been 
received regarding the claim for service connection for 
residuals of a physical altercation, but that additional 
development is necessary regarding the service connection 
claim.  Accordingly, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  The application to reopen a claim for service connection 
for residuals of a physical altercation was previously denied 
in a January 1999 Board decision; the veteran did not appeal 
that decision.

2.  Evidence received since the January 1999 decision raises 
a reasonable possibility of substantiating the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision that denied the veteran's 
application to reopen a claim for service connection for 
residuals of a physical altercation is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a physical 
altercation.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in January 1999, the Board denied the 
veteran's application to reopen a claim for service 
connection for residuals of a physical altercation.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2005).  The January 1999 decision is final 
because the veteran did not appeal it.

The claim for entitlement to service connection for residuals 
of a physical altercation, may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claim in October 2002.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final Board 
decision consisted of the veteran's service medical records, 
post-service medical records, and the veteran's own 
statements.  The Board found that there was no evidence of 
residuals of a physical altercation at separation or related 
to active service, and the claim was denied.  

The Board finds that the evidence received since the last 
final Board decision is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
his claim.

The veteran submitted letters dated in January 2003, August 
2003, and March 2004, written by James T. Marron, M.D., his 
treating VA physician, which stated that the veteran's 
chronic headaches were post-traumatic or post-concussive in 
nature, and thus, as likely as not, were related to head 
trauma sustained during active service.

Additionally, VA treatment records dated from December 2004 
to March 2004 demonstrate that the veteran has been diagnosed 
with an organic mood disorder due to brain injury in service.

The Board finds both Dr. Marron's letters and the VA records 
diagnosing the veteran with an organic mood disorder due to 
brain trauma sustained in service to be evidence that is both 
new and material because they suggest that the veteran has 
residuals of head trauma during service in the form of 
chronic headaches and a mood or affective disorder.  This 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, the claim for service connection is reopened.  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis, after completion of 
additional development, as discussed in the remand below.

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for residuals of a physical 
altercation is reopened.  To that extent only, the appeal is 
allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for residuals of a physical 
altercation, may be reopened, the second step for the Board 
in this case is to assess the new and material evidence in 
the context of the other evidence of record and make new 
factual determinations.  See Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).  A finding of "new and material" evidence 
does not mean that the case will be allowed, but rather that 
the case will be reopened and considered in the context of 
all other evidence for a new determination of the issue.  
Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
case, the record clearly reflects that the veteran has been 
diagnosed with an organic mood disorder and that he has 
chronic headaches.  It remains unclear whether the diagnosed 
organic mood disorder and chronic headaches are related to 
his in-service head injury.

In letters dated in January 2003, August 2003, and March 
2004, James T. Marron, M.D., the veteran's treating 
physician, stated that the veteran's chronic headaches were 
post-traumatic or post-concussive in nature, and thus, as 
likely as not, were related to head trauma sustained during 
active service.  Additionally, in March 2004, Sabih Kayan, 
M.D., the veteran's VA psychiatrist, diagnosed the veteran 
with a mood disorder due to brain injury.  It is not clear, 
however, whether these physicians reviewed the veteran's 
claims file in rendering these opinions.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his disabilities, it is necessary that an 
opinion be based upon a thorough review of the record.   

Because a VA examiner has not opined as to whether the 
veteran's organic mood disorder and chronic headaches are 
residuals of head trauma sustained during active service, the 
Board finds that an examination and opinion addressing the 
etiology of these disorders is necessary in order to fairly 
decide the merits of the veteran's claim.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining whether there are any 
current residuals of a head trauma 
sustained in service, to include 
chronic headaches and an organic mood 
or affective disorder.  The examiner 
should indicate that the claims folder 
has been reviewed and that he or she 
has taken into account the medical 
records of prior treatment for chronic 
headaches and an organic mood disorder.  
The examiner should identify all 
currently existing disorders that may 
be related to head trauma, and then, 
based upon a review of the historical 
records and medical principles, provide 
an opinion as to whether there is a 50 
percent or greater probability that any 
current disability is etiologically 
related to head trauma sustained during 
active service.  If necessary, the 
examiner should attempt to reconcile 
his/her opinion with the medical 
opinions of record.   The rationale for 
all opinions expressed must be 
provided.

If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, he or 
she should so state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for residuals of a 
physical altercation.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


